Citation Nr: 0900830	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  05-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including dysthymic disorder and major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty from September 1964 to 
October 1970.  She apparently also was a member of the Naval 
Reserve and had various unverified periods of active and 
inactive duty for training.  This case comes before the Board 
of Veterans' Appeals (Board) on appeal from a December 2001 
rating decision issued by the Boston, Massachusetts Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
denied the appellant's claim of entitlement to service 
connection for a psychiatric disorder diagnosed as dysthymic 
disorder.

In October 2005, the appellant indicated that she wanted to 
appear before the Board for a hearing at the RO.  After the 
case was sent to the Board without such a hearing having been 
scheduled, the Board remanded the case in May 2006 and 
ordered that a Board hearing be scheduled.  Said hearing was 
scheduled in April 2007, and September 2007, after the 
appellant asked that the hearing be rescheduled.  A hearing 
was also scheduled in December 2007, but it did not take 
place.  Thereafter, the appellant was scheduled for a Board 
hearing in May 2008.  However, the United States Postal 
Service returned the hearing notice letter undelivered.  In 
August 2008, a hearing clarification letter was sent to the 
appellant; that letter was resent to the appellant's most 
recent address in October 2008.  No response was ever 
received from the appellant.  Therefore, the request for a 
hearing is deemed withdrawn and the Board will continue with 
the appeal.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the 
AMC/RO for action as described below.

This is a case in which not all of the appellant's service 
medical records are in evidence.  In cases where the 
veteran's service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
assist the claimant in the development of her case.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist the veteran in developing facts pertinent to her claim 
in a case where service medical records are presumed 
destroyed includes the obligation to search for alternative 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  
Where the claimant's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).

The Board notes that the RO issued a finding of 
unavailability of the service medical records in December 
2004.  However, the Board also notes that the searches for 
the appellant's records have not been performed under her 
maiden name; that the 'W/2905' that occurs at the end of the 
appellant's service number on her DD Form 214 for her second 
period of service was not used in the record search; and that 
when the response to the request for records from St. Alban's 
Hospital for the period from January 1967 to May 1, 1968, 
indicated that a request for clinical records had to be 
limited to one year, no follow-up action was taken.  On 
remand, the AMC/RO must search for records under the 
appellant's maiden name, under her complete service number 
and the search for records from St. Alban's Naval Hospital 
should cover only a one-year period, such as May 1, 1967 to 
April 30, 1968.

In addition, the appellant has supplied numerous specific 
details about a Navy corpsman who fatally overdosed using her 
prescribed psychiatric medications, including complete names 
of various persons involved.  The RO never attempted to get 
the associated police report, autopsy report, Navy death 
report, or Navy Board of Inquiry report.  On remand, the 
AMC/RO should conduct searches for these documents.

The appellant has argued that she had performance problems in 
service and that she was sent for psychiatric treatment 
because of them.  However, the RO did not obtain the 
appellant's service personnel records.  The appellant's 
service personnel records are deemed to be within the control 
of the government and should have been included in the record 
in their entirety, including performance evaluation reports, 
as they may be determinative of the claim.  Therefore a 
remand is necessary for the purpose of obtaining seeking 
after such records.  See Bell v. Derwinski, 2 Vet. App. 492 
(1992).  The relevant service personnel records from the 
Navy, April 1966 to October 1970, should be obtained and 
associated with the claims file.

While the RO did obtain a psychiatric examination of the 
appellant, the examiner did not render any opinion addressing 
the etiology and onset date of the appellant's psychiatric 
problems.  Thus, the examination report lacks the reasoned 
analysis required in a medical opinion - which is where most 
of the probative value of a medical opinion comes from.  See 
Nieves-Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 
2008).  The duty to assist also requires medical examination 
when such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2008) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate her claim, and of what part 
of such evidence she should obtain and 
what part the Secretary will attempt to 
obtain on her behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC/RO should obtain legible 
copies of all material from the 
appellant's Navy personnel records from 
the Official Military Personnel File 
(OMPF) or from any other appropriate 
source, to include the 201 file and all 
narrative performance evaluation reports, 
if any.  All requests, negative 
responses, and information obtained 
should be associated with the claims 
file.  The appellant should also be 
notified of any negative results.  
38 C.F.R. § 3.159.

3.  The AMC/RO should obtain from the New 
York Police Department, the New York 
Medical Examiner's Office and the Navy 
copies of any and all records (such as a 
Board of Inquiry) utilized in determining 
the manner of death of the Navy corpsman 
that the appellant says overdosed in her 
apartment.  The appellant's assistance in 
obtaining any pertinent records should be 
requested as indicated.

4.  The AMC/RO must conduct another 
search for the appellant's service 
medical records under her maiden name and 
using her complete service number.  In 
addition, the AMC/RO must request the St. 
Alban's Naval Hospital psychiatric 
records for the appellant using a one-
year increment such as May 1, 1967 to 
April 30, 1968.  

5.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
government or private physicians and/or 
medical facilities and hospitals that 
have provided her with any treatment for 
her claimed psychiatric disorders since 
her separation from service.  After 
securing the necessary release(s), the RO 
should obtain those records that have not 
been previously secured and associate 
them with the claims file.

6.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and her 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

7.  The AMC/RO should request from the 
appellant a comprehensive statement of 
potential alternative sources for 
supporting evidence regarding the alleged 
Navy corpsman suicide and her psychiatric 
treatment and performance difficulties 
during service.  The appellant should be 
asked to provide any service personnel 
records, diaries or pertinent letters, 
for example, that she has in her 
possession.  The appellant should be 
advised that this information is vitally 
necessary to obtain supportive evidence 
of he claim and that she must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.

8.  Thereafter, the AMC/RO should request 
any supporting evidence from alternative 
sources identified by the appellant, 
including her former husband.  The AMC/RO 
should determine whether any of the 
individuals named by the appellant as 
having knowledge of the alleged events 
can be located through VA or service 
sources.  If any of them can be located, 
the AMC/RO should offer to forward a 
letter from the veteran to such 
individuals for the purpose of obtaining 
a statement concerning their knowledge of 
the alleged events.  If any statements 
are obtained through this means or if the 
appellant provides any statements on her 
own, the AMC/RO should verify through 
service department sources that the 
individual offering a statement was 
actually stationed with the appellant at 
the time in question; the AMC/RO should 
also verify whether the named decedent 
actually died.  A field examiner should 
be utilized if a personal interview is 
deemed necessary to obtain any supporting 
evidence or if specific records or 
statements sought cannot otherwise be 
provided.

9.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the appellant for 
a VA psychiatric evaluation to determine 
the nature, onset date and etiology of 
any current psychiatric or psychological 
pathology, and whether it is linked to 
the appellant's active service.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  An opinion in response 
to the questions below should be obtained 
even if the appellant does not report for 
the examination.

The examining psychiatrist, after 
examination of the appellant and review 
of her entire medical history, to include 
in-service and post-service medical 
reports, should provide an opinion as to 
the diagnosis and etiology of any 
psychiatric disorder found.  The examiner 
should also reconcile all psychiatric 
diagnoses documented in the appellant's 
records and provide a current psychiatric 
diagnosis.  The psychiatrist should also 
offer an opinion as to the onset date of 
the appellant's psychiatric condition(s), 
if any.  If the examiner finds that a 
psychiatric disorder is etiologically 
related to service, to the extent 
possible, the psychiatrist should 
indicate the historical degree of 
impairment due any psychiatric disorder 
found to be related to service, as 
opposed to that due to other psychiatric 
disorders, personality defects and/or 
non-service-connected physical 
disabilities. 

In particular, the psychiatrist should 
offer an opinion, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's psychiatric 
disorder(s) is (are) attributable to, or 
related to, any disease or incident 
suffered during her active service, any 
disease or incident suffered prior to 
service, any disease or incident suffered 
after service, or to a combination of 
such causes or to some other cause or 
causes.  The psychiatrist should identify 
all psychiatric conditions which have 
been present and distinguish conditions 
which are acquired from conditions which 
are of developmental or congenital 
origin, if any.  The opinion should 
reflect review of pertinent material in 
the claims file.  The psychiatrist should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the appellant's psychiatric 
status.  If there are different 
psychiatric disorders, the psychiatrist 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorders.  The findings 
of all pertinent psychological and 
neuropsychological testing should be 
discussed.  

Specifically, the examiner must address 
the questions of:

a.  Whether the appellant's current 
psychiatric pathology is causally or 
etiologically related to her period 
of military service or to some other 
cause or causes?  (It is not 
necessary that the exact causes--
other than apparent relationship to 
some incident of service be 
delineated.)

b.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms or signs she may have had 
in service (September 1964 to 
October 1970)? and

c.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms and signs that may have 
occurred within one year of her 
service separation in October 1970?

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The psychiatrist should 
provide the rationale for the opinions 
provided.

10.  The AMC/RO should then review the 
claims file to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If a report does not 
include fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the providing 
physician for corrective action.

11.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should again review the record, 
including any newly acquired evidence, 
and re-adjudicate the issue on appeal.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.  

12.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

